ORDER

PER CURIAM.
Michael Bolton appeals the denial of his Rule 29.15 motion without an evidentiary hearing. Upon review of the briefs and the record, we find that Bolton was not entitled to an evidentiary hearing because his allegations of ineffective assistance of counsel were refuted by the trial transcript. The judgment is affirmed. We have provided the parties with a memorandum further explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).